Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This communication is in response to the amendment filed on 3/10/2022. The Examiner acknowledges amended claims 1-11 and 15-20. Claims 12-14 have been canceled. No claims have been added. Claims 1-11 and 15-20 are pending and claims 1-8 are rejected.  Claims 9-11 and 15-20 have been withdrawn. Claim 1 is/are independent. 
Applicant's arguments/amendments (page 7, 1st paragraph to page 8, 2nd paragraph) have been fully considered, and are persuasive.

	Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered.  Applicant argues (see Remarks, page 7, 1st paragraph to page 8, 2nd paragraph) that the references cited in previous rejections fail to disclose the newly amended claim features.  This argument is persuasive. Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Plaza et al. Solving the Third-Shift Problem in IC Piracy With Test-Aware Logic Locking, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 34, NO. 6, JUNE 2015 (hereinafter “Plaza”) in view of Jindal et al. U.S. Patent No. 9297855 (hereinafter “Jindal”).
Plaza teaches counteracting unauthorized manufacturing by inserting random
logic locks, inserting mux locks in a circuit, inserting combinational locks, and/or inserting key gates, and post-manufacturing testing of lock circuits before activation (Plaza page 967, page 962, left column, 2nd paragraph, page 966, right column, 2nd paragraph, page 965, algorithm 2, Page 962, right column, 2nd paragraph). Jindal teaches an integrated circuit with scan flip-flops that receive scan enable input and output to gates and using test patterns for the scan flip-flops connected to the gates (figure 4 OR gates 408, 410, scan flip-flops 404, 406, 8:35-65)
The claims depending from claim 1 inherit the limitations of claim 1 and are also not allowable for the same reasons.
Accordingly, Applicant's argument is persuasive, the rejection is withdrawn, and new ground(s) of rejection are presented herein.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaza et al. Solving the Third-Shift Problem in IC Piracy With
Test-Aware Logic Locking, IEEE TRANSACTIONS ON COMPUTER-AIDED DESIGN OF INTEGRATED CIRCUITS AND SYSTEMS, VOL. 34, NO. 6, JUNE 2015 (hereinafter “Plaza”) in view of Jindal et al. U.S. Patent No. 9297855 (hereinafter “Jindal”).
As per claim 1, Plaza discloses 
A method for preventing unauthorized overproduction of an integrated circuit design, the method comprising:
(See Plaza page 964, right column, top paragraph
‘we introduce an algorithm for inserting combinational locks in a circuit.’
Plaza Page 961 left paragraph, ‘we seek to counteract unauthorized manufacturing (overbuilding)…... By outsourcing fabrication, the owner of IP rights invites unauthorized production of black-market ICs that undercut legitimate ICs (Fig. 1)’
Plaza page 91, 3rd paragraph ‘This unnecessarily exposes the activation protocol and the unlocked ICs, facilitating various attacks’
[preventing unauthorized overproduction of integrated circuits]
page 970, right hand column, top paragraph “large IC designs”
)

locking the integrated circuit design by inserting a set of key gates among logic gates of the integrated circuit design in accordance with at least one pre-testing key;
(See Plaza     
page 970, right hand column, top paragraph “large IC designs”
[table 1 on page 967, [which shows the test patterns]
table V on page 969, [which shows random key assignments for the purpose of testing but the random key assignments are made before testing; claim 1 doesn’t provide details about the pre-testing key
]
page 967, “randomly adding 64 logic locks”[ locking the integrated circuit design by inserting a set of key gates among logic gates of the integrated circuit design;  at least one pre-testing key =64 logic locks ; since there are tests performed after the insertion of the logic locks in the reference, the key is a pre-testing key]
page 968, right column, 2nd paragraph from top (“determine chip keys”)  and table IV on page 969 (“extract the chip keys”) [at least one pre-testing key = ‘Chip key’; the chip key is used to unlock the circuit, and is related to the key gates that are inserted into an integrated circuit for locking, and because the key gates for locking are randomly inserted (page 966, right column, 2nd paragraph from bottom), chip key is also randomly determined]
page 968, right column, 2nd paragraph from bottom, ‘random key combination’   [ at least one pre-testing key; the key is selected before the testing]
figure 4, “insert mux locks” ”[ locking the integrated circuit design]
see figure 3, ‘add mux locking’
see figure 5, ‘mux locking’
see page 965, algorithm 2, ‘inserts mux locks in a circuit’[the circuit is the design]
Plaza page 964, right column, paragraph 1 ‘we introduce an algorithm for inserting combinational locks [” locking the integrated circuit design] in a circuit.’
Plaza Page 966, right column, 2nd paragraph from bottom, ‘we randomly insert 32, 64, and 128 XOR key gates in each circuit‘ [inserting a set of key gates])
Plaza page 962, left column, 2nd paragraph ‘……. .. our new combinational locking inserts multiplexors. ‘
Plaza Page 962, right column, 2nd paragraph ‘establish a combinational lock, EPIC [21] modifies a combinational circuit by adding XOR/XNOR gates…..’
)

subsequent to locking the integrated circuit design, generating a plurality of test patterns adapted to test the integrated circuit design;
 (See Plaza
table 1 on page 967, which shows the test patterns used for testing the integrated circuits; each row in the table represents a circuit design; the column ‘test vecs is the
number of test patterns applied.’. These tests are performed subsequent to locking the design, (Page 966, right hand column, 2nd paragraph from bottom)
Plaza page 962, left column, 2nd paragraph ‘……. Combinational locking that supports post-manufacturing test of locked circuits [test the integrated circuit design] before activation [subsequent to locking the design, generating a plurality of test patterns]. …..our new combinational locking inserts multiplexors. …… performing IC test before IC activation as a security measure ‘
Plaza page 966, right column, 2nd paragraph,’ The foundry tests [test the integrated circuit design;] each locked chip as before,’
Plaza Page 970, right column, top paragraph  ‘chip testing at the fab [test the integrated circuit design;] before the circuit is unlocked at a trusted facility by the owner of IP rights.’
	)

obtaining a plurality of integrated circuits fabricated based at least in part on the integrated circuit design and tested based at least in part on the plurality of test patterns; and 
(See Plaza
table 1 on page 967, which shows tested based at least in part on the plurality of test patterns; each row in the table represents a circuit design; the column ‘test vecs is the
number of test patterns applied.’. These tests are performed subsequent to locking the design, to test the difficulty of finding key that provided undesirable test results (e.g., test results matching what the test results would be if unlocked with the proper key) when applied to a locked circuit (Page 966, right hand column, 2nd paragraph from bottom)
 Plaza Plaza page 966, right column, 2nd paragraph,’ The foundry tests [obtaining a plurality of integrated circuits fabricated based at least in part on the integrated circuit design and tested; the foundry performs obtaining step when they finish testing] each locked chip as before, ……,..’
page 962, left column, 2nd paragraph ‘……. Combinational locking that supports post-manufacturing test of locked circuits [obtaining a plurality of integrated circuits fabricated based at least in part on the integrated circuit design] before activation. …..our new combinational locking inserts multiplexors. …… performing IC test [tested ]before IC activation as a security measure ‘
Plaza Page 970, right column, top paragraph  ‘chip testing at the fab [tested] before the circuit is unlocked at a trusted facility by the owner of IP rights.’
)

activating the plurality of integrated circuits using the at least one pre-testing key.  
(See Plaza, figure 5, ‘only system rights holder can activate components’
Plaza page 962, left column, 2nd paragraph ‘……. Combinational locking that supports post-manufacturing test of locked circuits before activation [activating the integrated circuits after the integrated circuits have been tested]. … ‘
Plaza page 966, right column, 2nd paragraph,’ activation at the system-level is performed by the end user..’
Plaza Page 966, right hand column, 2nd paragraph ‘activation at the system-level is performed by the end user. The activation request contains the system’s private
key, along with those of individual chips [activating the plurality of integrated circuits ] . It is sent to the rights holder of the system, who forwards it to rights-holders of individual component ICs. This prevents unauthorized unlocking of a whole system.’
Plaza Page 962, right column, 2nd paragraph ‘bits of common key (CK) that unlocks the  circuit, as shown in Fig. 2. Correct key bits simplify the XOR/XNOR gates to wires’ [ using the at least one pre-testing key,]
)
[Plaza describes inserting the key gates/logic locks to lock the integrated circuit design (see, e.g., page 965, algorithm 2, “inserts mux locks in a circuit”) and the chip key is usable to unlock the locked circuit (see, e.g., page 968, right column, 2nd paragraph from top (“determine chip keys”)  and table IV on page 969 (“extract the chip keys”)). The Plaza chip key is a pre-testing key since the key gates/key are generated prior to the testing of the locked integrated circuit (see, e.g., table V on page 969, which shows random key assignments for the purpose of subsequent testing). Furthermore, Plaza describes subsequent to locking the integrated circuit design, generating test patterns to test the locked circuits to determine the difficulty of cracking the locked circuits (page 966, right column, “attacks using logic simulation” and page 968, right column, 2nd paragraph from top, “circuit cracking” and table IV and table V in page 969 where Plaza describes attempting to extract the chip keys, which is testing the circuits as locked, and displaying results of testing the output of the locked circuit.
There are multiple keys in Plaza that may disclose pre-testing key. The qualifier pre-testing is not sufficiently limiting to exclude Plaza as a reference. For example, any of the random key assignments (see, e.g., table V on page 969) used for testing is a pre-testing key, since the keys are selected prior to testing of the locked integrated circuit. Therefore the Plaza reference indeed discloses the claimed limitations of claim 1 and claim 1 is not allowable.]

However, Plaza does not expressly disclose 
wherein each key gate is configured to be driven by a respective scan flip-flop during assertion of a scan enable signal during testing
wherein each test pattern includes at least one test input that is associated with the respective scan flip-flop for each key gate
obtaining a plurality of integrated circuits fabricated based at least in part on the integrated circuit design and tested based at least in part on the plurality of test patterns and the scan enable signal

Jindal discloses  
wherein each key gate is configured to be driven by a respective scan flip-flop during assertion of a scan enable signal during testing
wherein each test pattern includes at least one test input that is associated with the respective scan flip-flop for each key gate
An integrated circuit is tested based at least in part on the scan enable signal
(See Jindal figure 4,
8:35-65 FIG. 4 shows a schematic block diagram of another exemplary IC design 400, in accordance with an embodiment of the present invention. The EDA tool 200 is used to modify the IC design 400 for increasing the fault coverage of the IC design 400. The IC design 400 includes a first set of observation test points (not shown) corresponding to outputs of a first set of logic elements (not shown) of the IC design 400, a first scan flip-flop 402 of a scan path of the IC design 400, a test scan flip-flop 404, a pipeline scan flip-flop 406, first and second OR gates 408 and 410[each key gate is configured= first and second OR gates 408 and 410]. In an embodiment of the present invention, the test and pipeline scan flip-flops 404 and 406 are a part of the scan path. The test scan flip-flop 404 has a scan input terminal for receiving a set of test patterns
[wherein each test pattern includes at least one test input that is associated with the respective scan flip-flop for each key gate; each of the scan flip-flop 404, 406 has test patterns and each of the scan flip-flop 404, 406 provides input to a respective OR gate 408,410  disclosing each test pattern includes at least one test input that is associated with the respective scan flip-flop;]
, a scan enable input terminal for receiving an externally generated enable signal[An integrated circuit is tested based at least in part on the scan enable signal], a data input terminal connected to an output terminal thereof for receiving a data input signal, and a clock terminal for receiving a clock signal. The pipeline scan flip-flop 406 has a data input terminal for receiving the data input signal, a scan input terminal for receiving the set of test patterns, a scan enable input terminal for receiving the enable signal[An integrated circuit is tested based at least in part on the scan enable signal], and a clock terminal for receiving the clock signal. An output terminal of the pipeline scan flip-flop 406 outputs a pipeline scan enable signal. The first OR gate 408 has a first input terminal connected to the output terminal of the test scan flip-flop 404 for receiving the data input signal[each key gate is configured to be driven by a respective scan flip-flop], a second input terminal for receiving the enable signal[assertion of a scan enable signal during testing; both the scan flip-flops 404, 406 have input labeled SE for the scan enable signal disclosing during assertion of a scan enable signal during testing]
, and an output terminal for outputting a test control signal. The second OR gate 410 has a first input terminal for receiving the enable signal, a second input terminal connected to the output terminal of the pipeline scan flip-flop 406 for receiving the pipeline scan enable signal, and an output terminal for outputting a scan enable signal.
5:16-23 (10) In yet another embodiment of the present invention, a testable integrated circuit is provided. The testable integrated circuit includes a plurality of observation test points, at least one XOR gate, an AND gate, an OR gate, a multiplexer, and a first scan flip-flop of a scan path of the testable integrated circuit design. An EDA tool is used to insert the at least one XOR gate, an AND gate, and an OR gate between the plurality of observation test points and the first scan flip-flop.
)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Plaza with the technique for setting up scan flip-flops that receive scan enable input and the scan flip-flops output to gates of Jindal to include 

locking the integrated circuit design by inserting a set of key gates among logic gates of the integrated circuit design in accordance with at least one pre-testing key, wherein each key gate is configured to be driven by a respective scan flip-flop during assertion of a scan enable signal during testing; 
subsequent to locking the integrated circuit design, generating a plurality of test patterns adapted to test the integrated circuit design, wherein each test pattern includes at least one test input that is associated with the respective scan flip-flop for each key gate; 
obtaining a plurality of integrated circuits fabricated based at least in part on the integrated circuit design and tested based at least in part on the plurality of test patterns and the scan enable signal;

One of ordinary skill in the art would have made this modification to improve the ability of the system to test the integrated circuit using scan flip-flops and scan enable signal. The system of the primary reference can be modified to connect scan flip-flops (that receive scan enable signals) to the inserted gates of Plaza, and using test patterns for the scan flip-flops, as taught in the Jindal reference.


As per claim 4, the rejection of claim 1 is incorporated herein. 
Plaza discloses wherein the at least one pre-testing key is independent of  design data associated with the integrated circuit design. 
(See Plaza 
table V on page 969, which shows random key assignments
Plaza page 967, “randomly adding 64 logic locks”[ pre-testing key is independent of  design data; randomly means that the locks, which involve keys, are added at random, and are independent of design data]
Plaza page 968, ‘random key combination’   [ pre-testing key is independent of  design data; randomly means that the keys are added at random, i.e. independent of  design data]
)


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaza in view of Jindal, in view of Sundararajan et al. U.S. Patent No. 8417965 (hereinafter “Sundararajan”).
As per claim 2, the rejection of claim 1 is incorporated herein. 
	However, the combination of Plaza and Jindal does not expressly disclose applying an attack resistant encrypted netlist to the integrated circuit design.
Sundararajan discloses applying an attack resistant encrypted netlist to the integrated circuit design.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist,).’
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for encrypting a netlist of Sundararajan to include applying an attack resistant encrypted netlist to the integrated circuit design.
One of ordinary skill in the art would have made this modification to improve the ability of the system to secure the netlist for storage or communication of the design. The system of the primary reference can be modified to encrypt a netlist according to the teaching of the Sundararajan reference. Examiner submits that MPEP 2141.01(a) states that:

 a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

In the instant case, the Sundararajan reference is reasonably pertinent to the problem faced by the inventor. Applicant is attempting to protect a netlist of the design, i.e attempting to prevent IC piracy. Sundararajan et al. U.S. Patent No. 8417965 (hereinafter “Sundararajan”) teaches encrypting the IP core, which includes a netlist, to protect the IP core from IP theft (See Sundararajan 3:24-25 “secure distribution of a core design”, 4:37-40 and 3:55-67). Thus, one of ordinary skill in the art, when faced with the problem of protecting the netlist of the design, will look to the Sundararajan reference for a technique to solve this problem. Therefore, the Sundararajan reference is reasonably pertinent to the problem faced by the inventor and the Sundararajan reference is analogous art.


As per claim 5, the rejection of claim 1 is incorporated herein. 
However, the combination of Plaza and Jindal does not expressly disclose encrypting a netlist associated with the integrated circuit design.  
Sundararajan discloses encrypting a netlist associated with the integrated circuit design.  
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan  3:55-67 ‘The IP core ……may be provided in the form of a netlist,).’
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for encrypting a netlist of Sundararajan to include encrypting a netlist associated with the integrated circuit design.  

As per claim 6, the rejection of claim 5 is incorporated herein. 
However, the combination of Plaza and Jindal does not expressly disclose encrypting the netlist comprises using a combination of symmetric encryption and asymmetric encryption.
Sundararajan discloses  encrypting the netlist comprises using a combination of symmetric encryption and asymmetric encryption.
(See 
Sundararajan  3:55-67 ‘The IP core ……may be provided in the form of a netlist,).’
Sundararajan 4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). ‘ [This is similar to the description in applicant’s specification]
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for encrypting a netlist of Sundararajan to include encrypting the netlist comprises using a combination of symmetric encryption and asymmetric encryption.

As per claim 7, the rejection of claim 6 is incorporated herein. 
However, the combination of Plaza and Jindal does not expressly disclose the symmetric encryption includes one-time-pad (OTP) encryption.
Sundararajan discloses the symmetric encryption includes one-time-pad (OTP) encryption.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist
Sundararajan 4:37-49 ‘the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). …... Several encryption algorithms known in the art may be used to implement the synchronous and asynchronous cipher schemes such as one-time pad, …… either encryption scheme can be used to transport the IP core and key. ‘
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for encrypting a netlist of Sundararajan to include the symmetric encryption includes one-time-pad (OTP) encryption. 

As per claim 8, the rejection of claim 6 is incorporated herein. 
However, the combination of Plaza and Jindal does not expressly disclose wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.
Sundararajan discloses wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.
(See Sundararajan 
4:37-40 ‘ the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS).  [This is similar to the description in applicant’s specification]
Sundararajan 3:55-67 ‘The IP core ……may be provided in the form of a netlist
Sundararajan 4:37-49 ‘the IP core is encrypted with a symmetric cipher scheme (SCS) and the decryption key is encrypted with the public key of an asymmetric cipher scheme (ACS). …... Several encryption algorithms known in the art may be used to implement the synchronous and asynchronous cipher schemes such as one-time pad, …. RSA, …… either encryption scheme can be used to transport the IP core and key. ‘
For the reasons discussed with respect to claim 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for encrypting a netlist of Sundararajan to include wherein the asymmetric encryption includes Rivest-Shamir-Adleman (RSA) encryption.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plaza in view of Jindal, in view of Roy et al. U.S. Publication 20100284539 (hereinafter “Roy”).
As per claim 3, the rejection of claim 1 is incorporated herein. 
However, the combination of Plaza and Jindal does not expressly disclose further comprising attaching two static RSA keys to the integrated circuit design.  Roy discloses attaching two static RSA keys to the integrated circuit design.  
(See Roy Para. 0011] ‘ the RTL descriptions support the integrated circuit providing a 
public key and a private key pair upon start up.’
[0031] ‘The keys may be constructed so that different ICs even from the same 
wafer, may require different keys.  Therefore, the key for each IC must be 
requested from the IP rights holder through secure communications for 
activation.  To support public-key cryptography, the IP rights holder 
establishes for each chip a pair of Master Keys (MK)--public and private--that 
will remain unchanged.  The private Master Key (MK-Pri) embodies IP rights for 
a given design and is never transmitted (see Table 1).  ‘
).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Plaza and Jindal with the technique for establishing for each chip a pair of public and private keys that remain unchanged of Roy to include further comprising attaching two static RSA keys to the integrated circuit design.  
One of ordinary skill in the art would have made this modification to improve the ability of the system to provide cryptographic protections for the IC design. The system of the primary reference can be modified to provide for a chip a pair of public and private keys as taught in the Roy reference.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is (571)272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494